DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/05/2022has been entered.
Applicant’s response, filed 10/05/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-19 are pending.
Claims 1-6 and 8-19 are withdrawn.
Claims 7 is amended.
Claims 7 is rejected.

Claim Objections
The outstanding objections to the claims are withdrawn in view of the amendments submitted herein.
The claims are objected to because of the following informalities. The objection is newly stated and is necessitated by claim amendment.
Claim 7 recites “b) performing a classification analysis on gene counts obtained from the gene expression profile(s)”, which should be changed to “b) performing a classification analysis on gene counts obtained from the gene expression profiles” to maintain consistency with the amendment in step a) of “profile(s)” to “profiles”.

Claim Interpretation 
Contingent Claiming
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations. However, the claims herein contain recitations of intended use and contingent claim language that affect the scope of the claims, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation (BRI) consistent with the specification. See In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).
The instant claims include a recitation of contingent claim language.
With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”.
In the instant claims, the following is a “contingent” recitation:
Claim 7, step d): “identifying the subject as having asthma when the probability output is greater than or equal to the optimal classification threshold”. 
Steps d) and e) are not required to be performed when the probability output is not greater than or equal to the optimal classification threshold.
With respect to the interpretations above, it is suggested that the claims be amended recite alternative language so as to avoid interpretation of contingent claiming.

Claim Rejections- 35 USC § 112
The outstanding rejections to the claims are withdrawn in view of the amendments submitted herein.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The rejection is newly stated and is necessitated by claim amendment.
Claim 7 recites the limitation “a) measuring the gene expression profiles of the genes in an asthma gene panel in a sample”. First, there is insufficient antecedent basis for this limitation in the claim as there are no previous recitations of gene expression profiles, and genes. It is recommended to amend the claim to recite “measuring [[the]] gene expression profiles of [[the]] genes in an asthma gene panel in a sample”. Second, under the BRI, an asthma gene panel is interpreted as a set of any genes indicative of asthma. as it is not clear  to which panel of genes step a) refers, i.e., step a) is directed only to an asthma gene panel.  In this respect,  further, step a) renders step b) indefinite because  the classification in step b) relies on the asthma gene panel [that] consists of “an LR-RFE & Logistic asthma gene panel”, seemingly qualifying the asthma gene panel to be that of an LR-RFE & Logistic asthma gene panel.  Therefore, it is unclear if the asthma gene panel of (a) is the same as that of the “LR-RFE & Logistic asthma gene panel” of (b). For examination purposes, art that teaches either interpretation of the claim will be considered as appropriate prior art.
Claim 7 recites the limitation “b) performing a classification analysis on gene counts obtained from the gene expression profile(s), wherein the classification analysis comprises performing a Logistic Regression-Recursive Feature Elimination (LR-RFE) algorithm as an inner cross-validation in followed by a Logistic regression algorithm as an outer cross-validation”. First, step a) does not recite obtaining gene counts from the gene expression profiles, but only recites measuring the gene expression profiles. It is not clear if the act of measuring gene expression profiles results in obtaining gene counts, or if the gene expression profiles must be manipulated in some manner to obtain gene counts. Second, under the broadest reasonable interpretation (BRI), the claim recites a classification analysis comprising performing a LR-RFE algorithm as an inner cross-validation, followed by a Logistic regression algorithm as an outer cross-validation, i.e., the inner cross validation comprises both the LR and RFE and the outer cross validation comprises only a Logistic regression algorithm. However, Applicant submits at p. 8 of their remarks that “The recursive feature algorithm is to be used in the inner classification step in combination with the LR algorithm as the outer classification step”. It is therefore not clear how the claim should be interpreted. Prior art teaching either interpretation of the claim will be considered to fairly teach the limitation. If Applicant wishes for the claim to be interpreted as set forth in their remarks, it is recommended to amend the claim accordingly and to provide support within the disclosure for using only the RFE during the inner cross validation and only the logistic regression during the outer cross-validation. Third, although the claims recite “an inner cross-validation” and “an outer cross-validation”, the claims do not recite what is being cross-validated at either stage. Therefore, it is not clear whether the gene counts or gene expression profiles are being inner and outer cross validated, or if different limitations are intended to be cross-validated at the inner and outer level, e.g., the gene counts at the inner level and the classifications at the outer level.
Claim 7 recites “b)… the asthma gene panel consists of an LR-RFE & Logistic asthma gene panel”. The meaning of an LR-RFE & Logistic asthma gene panel is unclear because how “LR-RFE & Logistic” limit the asthma gene panel is unclear. Under the BRI, an asthma gene panel, as recited in step a), is interpreted as a set of genes indicative of asthma. As the specific set of genes is not claimed, this limitation reads on any gene panel that meets these criteria. However, the limitation of an LR-RFE & Logistic asthma gene panel cannot be interpreted as broadly and is assumed to be restricted to certain genes somehow limited by “LR-RFE & Logistic”. As neither these genes nor an explanation for “LR-RFE & Logistic” are claimed, the metes and bounds of the claim are not clear. For examination purposes, the LR-RFE & Logistic asthma gene panel is interpreted under the BRI as a set of genes indicative of asthma.  
Claim 7 recites “an optimal classification threshold is about 0.76” in step b). It is not clear how the term “optimal” is meant to limit the classification threshold because it is not clear what a classification threshold of about 0.76 is optimal for. It can be assumed that such a classification threshold is optimal for diagnosing asthma with the recited algorithm, but this is not explicitly recited in the claims. Therefore, the meaning of the term “optimal” is not clear and does not further limit the classification threshold. 
The term “about” in claim 7, step b) is a relative term which renders the claim indefinite. Although the term “about” is discussed on p. 14, lines 12-24, of the instant specification, the specification does not provide a standard for ascertaining the requisite degree. The term “about” is also not defined by the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and the limitation of “an optimal classification threshold” is indefinite. To overcome this rejection, Applicant can either amend the claim to include a preferred range as discussed in the instant specification to give a definite lower and upper bound covered by the term “about”, or Applicant can remove the term “about” from the claim.
Claim 7 recites the limitation “c) comparing a probability output obtained from the classification analysis to the optimal classification threshold”. Step b) does not recite obtaining a probability output. Step b) recites only performing a classification analysis. It is therefore not clear if the output of the classification analysis is a probability output, or if the output of the classification analysis must be acted upon in some unclaimed manner to obtain a probability output. For examination purposes, it is assumed that the output of the classification analysis is a probability output. If this interpretation is correct, it is recommended to amend the claim to clarify the output of the classification analysis.

Response to Applicant Arguments
Applicant submits that the term “LR-RFE & Logistic asthma gene panel” is defined in the application as being a panel of 90 genes identified by the combination of the LR-RFE and Logistic algorithms and listed in Table 4. Applicant submits that the expression profiles of all of these 90 genes are used in the claimed method to determine whether the subject has asthma.
It is respectfully submitted that this is not persuasive. Although Applicant has stated on record, at p. 2, par. 3 of their Remarks submitted 10/05/2022, that the limitation “the asthma gene panel consists of an LR-RFE & Logistic asthma gene panel” is intended to comprise the 90 genes listed in Table 4, the claim as written does not reflect this. The claim itself does not refer to the genes listed in Table 4 or recite the genes in any manner, leading to uncertainty in the identity of the genes comprising an LR-RFE & Logistic asthma gene panel. If Applicant intends for the claim to be limited to the 90 genes in Table 4, it is recommended to amend the claim to include this information.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1, the claims are directed to a method for detecting and treating asthma in a subject. Therefore, the instantly claimed invention falls into one of the four statutory categories [Step 1: YES].
With respect to Step 2A, Prong One, the claims recite abstract ideas and a law of nature or a natural phenomenon. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect recitation of natural phenomena and/or natural products, the MPEP at 2106.04(b) further explains that abstract ideas are defined as naturally occurring principles/relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature.
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts.
Claim 7 recites steps to abstract ideas as follows:
Performing classification analysis on gene counts obtained from the gene expression profile(s), wherein the classification analysis comprises performing a Logistic Regression-Recursive Feature Elimination (LR-RFE) algorithm as an inner cross-validation followed by a Logistic regression algorithm as an outer cross-validation, the asthma gene panel consists of an LR-RFE & Logistic asthma gene panel, and an optimal classification threshold is about 0.76;
Comparing a probability output obtained from the classification analysis to the optimal classification threshold; and
Identifying the subject as having asthma when the probability output is greater than or equal to the optimal classification threshold.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to manually analyze data, make comparisons of the data to a reference, and identify an outcome based on those comparisons. There are no specifics as to the methodology involved in “performing classification analysis”, “comparing a probability output”, and “identifying the subject as having asthma”, and thus, under the BRI, one could simply, for example, perform these actions with the aid of pen and paper. The classification analysis and comparing steps also involve mathematical techniques, as is supported by the disclosure at least at p. 24, line 23 through p. 27, line 10 of the instant specification. 
Claim 7 recites the following steps which falls under the concept of a law of nature or a natural phenomenon:
Measuring one or more gene expression profile(s) of at least one gene(s) in an asthma gene panel… wherein… the asthma gene panel consists of the LR-RFE & Logistic asthma gene panel; 
Identifying the subject as having asthma when the probability output is greater than or equal to the optimal classification threshold.
The identified claim limitation falls under the concept of a law of nature or a natural phenomenon because the limitation recites a correlation between the gene expression profiles of a subject and whether the subject has asthma.
Therefore, claim 7 recites an abstract idea and a law of nature or a natural phenomenon [Step 2A, Prong 1: YES; See MPEP § 2106.04]. 
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d)). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claim 7 recites the following additional elements: 
Measuring the gene expression profiles of the genes in an asthma gene panel in a sample selected from the group consisting of a nasal swab, a nasal scraping, a nasal brushing, a nasal wash, and a nasal sponge collected from the subject; and 
treating the subject determined to have asthma by administering a therapeutic composition to alleviate clinical symptoms of asthma.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. 
Those steps directed to data gathering, such as “measuring gene expression profiles” and “in a sample selected from the group consisting of a nasal swab, a nasal scraping, a nasal brushing, a nasal wash, and a nasal sponge collected from the subject”, perform functions of collecting the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g). 
The step of “treating the subject determined to have asthma by administering a therapeutic composition to alleviate clinical symptoms of asthma” recites an application of the judicial exceptions to effect a treatment for asthma in a subject identified as having asthma, i.e., an administration step. However, the limitation recites only a therapeutic composition to alleviate clinical symptoms of asthma, which is not supported by more particular examples within the disclosure (see page 15, lines 25-30 through page 16, lines 1-7). The administration step is not particular, and instead merely provides instructions to “apply” the exception in a generic way. The limitation is also extra-solution activity which does not integrate the judicial exceptions into a practical application because the treatment step does not meaningfully use the data and/or results generated in the previous steps beyond the recitation of a generic treatment. MPEP 2106.04(d)(2) sets forth that the claim limitations must affirmatively recite an action that effects a particular treatment in order to integrate the recited judicial exception. Thus, the administration step does not integrate the mental analysis step into a practical application. Further, the administration step is not required to be performed when the probability output is not greater than or equal to the optimal classification threshold (see Contingent Claiming under claim interpretation above), and would not integrate the recited judicial exceptions into a practical application in this scenario.  
It is noted that if the claims were amended to recite administering a particular treatment, wherein the treatment applies the data and/or results obtained in the preceding steps in a meaningful way, i.e., informs the treatment beyond a generic therapy, the claims could be patent eligible. 
However, as currently recited in the instant claim, the additionally recited elements are insignificant extra-solution activity and a generic application. Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea and a law of nature or natural phenomenon [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Khurana Hershey and Aronow (Khurana Hershey; US 20070141585) discloses that gene expression analysis and defining the sample type in which to measure the gene expression profile are data gathering elements that are routine, well-understood, and conventional in the art. Said portions of the prior art Khurana Hershey are, for example [0004-0005] and [0016-0017]. In addition, the instant Specification also discloses determining expression levels or expression profiles using any of various techniques known in the art and described in detail elsewhere (page 16, lines 21-28) and the interest of finding a nasal biomarker of asthma due to the accessibility of the nose and shared airway biology between the upper and lower respiratory tracts by disclosing several previous studies which also employ nasal samples (page 2, lines 17-22). As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a nonconventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
The courts have also found limitations adding  the words "apply it" (or an equivalent) (i.e., an administration step that is not particular) with the judicial exception not to be enough to qualify as “significantly more” (see MPEP § 2106.05(f)). Khurana Hershey and Aronow (Khurana Hershey; US 20070141585) discloses methods for identifying genes associated with different asthma types, which is useful for designing prophylaxis and therapy [0005-0008]. In addition, the instant Specification also discloses  that “insofar as it relates to asthma, the terms "treat", "treatment", and the like mean to relieve or alleviate at least one symptom associated with such condition, or to slow or reverse the progression of such condition” (page 15, lines 25-30 through page 16, lines 1-7). This statement is taken to mean that any well-understood, routine, conventional treatment for asthma can be administered to a person identified as having asthma. 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Applicant Arguments
Applicant submits that clarified claim 7 integrates the judicial exception into a practical application at Step 2A, Prong Two, because the treatment step involves treatment comprising administration of appropriate therapeutic compositions and/or methods to a subject described as having asthma in order to alleviate the subject’s clinical symptoms of asthma. 
This argument is not persuasive. As described in the above rejection and reiterated here, although Applicant has amended step (e), the amended claim does not recite a particular treatment. According to MPEP 2106.04(d)(2)(a), the particularity or generality of the treatment is relevant when determining whether a claim applies or uses a recited judicial exception to effect a particular treatment. An example is provided where a claim recites an abstract idea and an administration step consisting of “administering a therapeutic composition to alleviate clinical symptoms of asthma”. This administration step is found to not be particular as it is instead merely instructions to “apply” the exception in a generic way. The subject has not been recited to exhibit clinical symptoms of asthma, and even if they were, “a therapeutic composition” that alleviates those symptoms is not specific and represents extra-solution activity or a field of use, as discussed at MPEP 2106.04(d)(2)(c). A treatment step can apply the exception by using information gathered from the mental analysis to alter or change a normal treatment process. Here, the claims recite mental and mathematical steps to identify a subject with asthma, who is then treated in a generic manner. A subject exhibiting clinical symptoms of asthma could be diagnosed using different methodology as instantly claimed, but then treated in an equivalent manner as claimed. The data gathered from the mental and mathematical steps is not used to inform a particular treatment. Therefore, the treatment step also represents extra-solution activity to the recited judicial exceptions.
Whether or not appropriate therapeutic compositions and/or methods for treating a subject with asthma are well known in the art is not relevant to analysis at Step 2A, Prong Two, because, as stated by MPEP 2106.04(d)(2)(a), the treatment limitation must be “particular”, i.e., specifically identified, so that it does not encompass all applications of the judicial exceptions. 
Thus, the assessment that the claims are not integrated into a practical application by the administration step is maintained and follows the framework as outlined above.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Khurana Hershey and Aronow (Khurana Hershey, US 20070141585 A1) in view of Boniface et al. (US 20140287948 A1). The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment and are in italics.
Claim 7 discloses a method for treating asthma in a subject, comprising the steps of: 
a) measuring gene expression profiles of the genes in an asthma gene panel in a sample selected from the group consisting of a nasal swab, a nasal scraping, a nasal brushing, a nasal wash, and a nasal sponge collected from the subject; 
b) performing a classification analysis on gene counts obtained from the gene expression profile(s), wherein the classification analysis comprises performing a Logistic Regression- Recursive Feature Elimination (LR-RFE) algorithm as an inner cross-validation followed by a Logistic regression algorithm as an outer cross-validation, the asthma gene panel consists of an LR-RFE & Logistic asthma gene panel, and an optimal classification threshold is about 0.76; 
c) comparing a probability output obtained from the classification analysis to the optimal classification threshold; 
d) identifying the subject as having asthma when the probability output is greater than or equal to the optimal classification threshold; and 
e) treating the subject determined to have asthma by administering a therapeutic composition to alleviate clinical symptoms of asthma.
Regarding Claim 7, the prior art Khurana Hershey teaches a method for obtaining gene profiles associated with asthma in individual patients [0005], which is useful for asthma diagnosis, evaluation of status and treatment response, and design of prophylaxis and therapy [0008].
	In regards to step a), Khurana Hershey teaches analyzing samples of isolated RNA using microarray hybridization, where the chip microarray had a total of 22,215 probe sets that identified 14,285 genes of which 12,735 are known [0017] and analyzing output files to estimate gene transcript levels [0018] (i.e., measuring gene expression profiles in an asthma gene panel). Khurana Hershey teaches performing nasal mucosa sampling using a CytoSoft Brush [0016] on healthy and asthmatic children [0015] (i.e., a sample selected from the group consisting of a nasal swab, a nasal scraping, a nasal brushing, a nasal wash, and a nasal sponge collected from the subject).
	In regards to step b), Khurana Hershey teaches performing second-stage data analyses (i.e., classification analysis) on the microarray data (i.e., gene counts obtained from the gene expression profiles) to identify (i.e., classify) genes that are up- or down-regulated in the asthma groups [0019]. Khurana Hershey teaches identifying genes such as KRT24, SPRR1A, FOS, and ALDH1A3 (Tables 1-2) as significantly increased in asthma subjects (i.e., at least one gene in the LR-RFE & Logistic asthma gene panel).
	In regards to step c), Khurana Hershey teaches examining microarray data from individual RNA samples by a statistical approach, where ANOVA (i.e., a probability output of the classification analysis) was applied (i.e., comparing) with a probability of less than 0.01 (i.e., classification threshold) to obtain genes differentially expressed between conditions [0020]. 
	In regards to step e), Khurana Hershey teaches treating patients for stable or exacerbated asthma based on evaluation of differences in gene expression profiles with particular medications corresponding to the affected genes (i.e., treating the subject determined to have asthma by administering a therapeutic composition to alleviate clinical symptoms of asthma) ([0008], [0041-0042], [0044], and Claims 28, 30-31, and 35).
Khurana Hershey does not teach the limitations of step (b) regarding the classification analysis comprising performing a Logistic Regression- Recursive Feature Elimination (LR-RFE) algorithm as an inner cross-validation followed by a Logistic regression algorithm as an outer cross-validation and an optimal classification threshold is about 0.76 or step (d) regarding identifying the subject as having asthma when the probability output is greater than or equal to the optimal classification threshold.
	However, the prior art to Boniface teaches biomarker panels, methods and kits for determining the probability for preterm birth (abstract). Boniface teaches that biomarkers include certain proteins and peptides predictive of preterm birth (abstract), or mRNA in a biological sample which can be measured (i.e., measuring gene expression profiles) and used as a surrogate for detection of the level of the corresponding protein biomarker [0084]. Boniface teaches subjecting the quantitative biomarker data to an analytic classification process (i.e., performing classification analysis), wherein the raw data is manipulated according to an algorithm that has been pre-defined by a training set of data [0086]. Boniface teaches determining probability for preterm birth in a pregnant female using one or more analyses including a recursive feature elimination model, a logistic regression model, and a combination thereof ([0020], [0028], [0087-0088], and [0102]). Boniface teaches that each of the four methods tested, including logistic regression, a recursive option was used to reduce (i.e., recursive feature elimination) the number of nodes based on their importance from a nested cross-validation procedure (i.e., inner and outer cross-validation) [0132]. As Boniface teaches all of the elements of the classification analysis as instantly claimed, and due to the above 35 USC 112(b) clarity issues, it is considered that Boniface fairly teaches the limitations of step b) as they can be clearly interpreted. Boniface teaches that classification can be made according to predictive modeling methods that set a threshold (i.e., optimal classification threshold) for determining the probability (i.e., a probability output obtained from the classification analysis) that a sample belongs to a given class, wherein the probability preferably is at least 50%, or at least 60%, or at least 70%, or at least 80% or higher [0089]. Boniface teaches determining a risk score (i.e., probability output) by comparing the amount of one or more biomarkers in a biological sample to a standard or reference score (i.e., optimal classification threshold) that represents an average amount of the one or more biomarkers calculated from biological samples, and if a risk score is greater than a standard or reference risk score, there is an increased likelihood of preterm birth (i.e., identifying the subject as having a phenotype when the probability output is greater than or equal to the optimal classification threshold) [0055]. Boniface teaches a threshold for determining the probability that a sample belongs to a given class in the range of 50-80%, or 0.5-0.8, which makes obvious the instantly claimed range of an optimal classification threshold about 0.76. It would have been prima facie obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages” In re Peterson 65 USPQ2d 1379 (CAFC 2003). See also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Khurana Hershey for identifying a subject as having asthma based on classification of the expression of genes in an asthma gene panel with the analysis of Boniface for comparing a risk score to a reference score, calculated using a combination of recursive feature elimination and logistic regression, in order to identify whether an individual has a specific disease or phenotype. Such a combination is essentially a substitution of the analysis methods described by Khurana Hershey with the analysis methods described by Boniface, and such a substitution would have been obvious to one of ordinary skill in the art because raw data can be analyzed by any number of analysis methods. The motivation to use recursive feature elimination and logistic regression with a nested cross-validation procedure would have been to perform an analytic classification process using any one of a variety of statistical analytic methods to manipulate the quantitative data and provide for classification of the sample, as taught by Boniface [0102]. The nature of the problem to be solved, detecting asthma in a subject using non-invasive methods, as well as the need to perform a classification analysis of the molecular data to accomplish this goal, would have led one of ordinary skill in the art to choose an appropriate sample type, set of genetic information, and classification analysis. Therefore, it would have been obvious to use the method for analyzing expression levels of the RNA of nasal mucosa samples collected with a brush as shown in Khurana Hershey in combination with the classification analysis as taught by Boniface to determine that a subject has asthma if their risk score is greater than the reference score.

Response to Applicant Arguments
Applicant submits that the prior art to Hershey is silent on the recited 90-gene LR-RFE & Logistic gene panel and the recited classification analysis. Applicant submits that Boniface does not cure the deficiencies of Hershey. Applicant submits that one of ordinary skill in the art would not have any reasonable expectation of modifying the methods disclosed in Hershey with the methods of Boniface because the panel yields unexpectedly superior classification abilities with strong predictive capacity. 
It is respectfully submitted that this is not persuasive. As set forth in the above 35 USC 112(b) rejection, the claim as amended is not limited to the 90 gene panel listed in Table 4 of the specification, and will not be until the claim is amended to expressly include the genes. Therefore, the claim reads on any panel of asthma genes. While Boniface does not teach methods for identifying genes responsible for asthma, Boniface does teach each of the elements of the classification analysis as are clearly interpretable in the instant claim. Because such a method is known in the prior art, it would be obvious for one to apply such a classification analysis to samples known to be have gene expression indicative of asthma, as taught by Khurana Hershey. That the panel yields unexpectedly superior classification abilities with strong predictive capacity is not relevant as the specific panel of genes in Table 4 is not recited in the claim.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1671   
               
/Lori A. Clow/Primary Examiner, Art Unit 1671